Company Contact:
Valerie V. Vekkos
Investor Relations
(760) 438-4004
ir@xenonics.com

Xenonics Announces Fourth Quarter 2006 and 2007 Outlook

Company To Host Conference Call December 14, 2006

CARLSBAD, CA — November 30, 2006 — XENONICS HOLDINGS, INC. (AMEX:XNN) will file
its 4Q06 and year end (September 30, 2006) results on December 14, 2006. The
Company will have a conference call to discuss year end results and 2007
expectations on December 14. Xenonics will report a significant increase in 4Q06
revenue compared to 4Q05, as well as a substantial profit for the quarter. The
Company expects that this trend will continue with increased revenue and profits
for the year 2007.

The marketing roll out of SuperVision™ is well underway, with manufacturing
scheduled for January 2007. The Company expects SuperVision™ to have a major
impact on its revenue and profit in 2007. The allowance for patent protection
previously announced will place SuperVision™ in a unique market position. At the
same time, military programs for NightHunter illumination systems which have
been discussed are now becoming a reality.

“We are in a rapid growth mode and expect to return significant shareholder
value. The recent stock price decline cannot be explained. In my opinion, the
current stock price does not reflect the Company’s performance and potential,”
said Alan Magerman, Chairman of the Board.

About Xenonics
Xenonics develops and produces advanced, lightweight and compact ultra high
intensity illumination and low light viewing products for military, law
enforcement, public safety, and commercial and private sector applications.
Currently, NightHunter® products are in use by every branch of the U.S. Armed
Forces as well as a wide variety of law enforcement and security agencies. Using
its breakthrough patented technologies, Xenonics provides innovative solutions
for customers that demand the ability to see farther so that they can do their
job better and safer. Xenonics’ products deliver a quantum leap in performance
over other illumination and low light viewing technologies and represent the
next generation in small, high intensity, high efficiency illumination and low
light viewing systems. Visit Xenonics on the web at www.xenonics.com.

Forward-Looking Statements
This news release contains forward-looking statements that reflect our
management’s current views about future events and financial performance.
Forward-looking statements often contain words such as “expects,” “anticipates,”
“intends,” “believes” or “will.” Our forward-looking statements are subject to a
number of risks and uncertainties that may cause actual results and events to
differ materially from those projected in the forward-looking statements. Risks
and uncertainties that could adversely affect us include, without limitation,
the loss of major customers, our failure to obtain new contracts, the adverse
effect of competition, delays in the production or shipment of our products and
the other risks and uncertainties that are discussed in our most recent filings
with the Securities and Exchange Commission, including our most recent annual
report on Form 10-KSB and quarterly report on Form 10-QSB. The forward-looking
statements in this news release are made only as of the date of this news
release. We undertake no obligation to update our forward-looking statements,
whether as a result of new information, future events or otherwise.

*****

